 
 
I 
108th CONGRESS
2d Session
H. R. 3898 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2004 
Mr. Acevedo-Vilá (for himself, Mr. Gutierrez, Mr. Serrano, Ms. Velázquez, and Mr. Filner) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To authorize construction of a new (replacement) medical center for the Department of Veterans Affairs in the Commonwealth of Puerto Rico at a site to be selected pursuant to a study by the Secretary of Veterans Affairs and Secretary of Defense as suitable for a new Federal medical center in the Commonwealth of Puerto Rico that would best serve the needs of both veterans and Department of Defense medical beneficiaries in Puerto Rico. 
 
 
1.Authorization of major medical facility project, Commonwealth of Puerto RicoThe Secretary of Veterans Affairs may carry out a major medical facility project for the construction of a new (replacement) medical center in the Commonwealth of Puerto Rico, in an amount not to exceed $450,000,000. The project shall be carried out at the site selected pursuant to section 3.  
2.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs for fiscal year 2005 for the Construction, Major Projects, account $450,000,000 for the project authorized in section 1. 
(b)LimitationThe project authorized in section 1 may only be carried out using— 
(1)funds appropriated for fiscal year 2005 pursuant to the authorization of appropriations in subsection (a); 
(2)funds appropriated for Construction, Major Projects, for a fiscal year before fiscal year 2005 that remain available for obligation; and 
(3)funds appropriated for Construction, Major Projects, for fiscal year 2005 for a category of activity not specific to a project. 
3.Study of site for new medical center in Commonwealth of Puerto Rico 
(a)StudyThe Secretary of Veterans Affairs and the Secretary of Defense shall conduct a joint study of the locations in the Commonwealth of Puerto Rico specified in subsection (b) to determine which of those two locations would be the preferable site for a new Federal medical center in the Commonwealth of Puerto Rico to serve the needs of both veterans and Department of Defense medical beneficiaries in Puerto Rico. 
(b)Specification of sitesThe sites to be studied under subsection (a) are the following: 
(1) Sabana Seca, Puerto Rico. 
(2)Fort Buchanan, Puerto Rico. 
(c)Report to CongressThe two Secretaries shall jointly submit to Congress a report setting forth the results of the study, including the recommendation of the Secretaries for the site for a new Federal medical center in the Commonwealth of Puerto Rico. The report shall be submitted not later than six months after the date of the enactment of this Act.  
 
